Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on July 26th, 2022 been considered by the examiner. 

Response to Amendment
	The amendment filed August 31st, 2022 has been entered. 

Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejections. 

35 USC 102 rejections of claims 1-2, 12, 18-19 and 24:
Applicant’s arguments, see Page 10, First Par., filed August 31st, 2022, with respect to the rejection(s) of claims 1-2, 12, 18-19 and 24 under Aschwanden (US 2018/0129072) has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Auten (US 6,217,171).

35 USC 103 rejections of claim 8: 
Applicant’s arguments, see Page 12, filed August 31st, 2022, with respect to the rejection(s) of claim 8 under Frazier (US 2009/0116118) has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kim (US 2018/0263900).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12, 18-19 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auten (US 6,217,171).
Regarding claim 1, Auten discloses a contact lens (Figs. 1-4) comprising a lens assembly, the lens assembly comprising a plurality of flexible lens layers including a first layer (300) having a uniform anterior surface (as shown in Fig. 3), and a second layer (100) having a structured concave posterior surface (as shown in Fig. 3) including one or more recesses into the structured concave posterior surface (110, as shown in Fig. 3), wherein the anterior surface of the first layer and the structured concave posterior surface of the second layer are in contact with one another (as shown in Fig. 4), and together define a first cavity for containing one or more components (as shown in Fig. 4, 200 is located in the first cavity).
Regarding claim 2, Auten further discloses wherein the one or more components are selected from the list of an optical fluid, an electronic device, a pump, or a structural support, or any combination thereof (as shown in Fig. 4, 200 acts as a structural support).
Regarding claim 12, Auten further discloses wherein the structured posterior surface of the second layer having one or more recesses, has at least one recess of a depth of between 5% and 50% of the thickness of the lens layer in which the recess is formed (as shown in Fig. 4, the thickness of 200 is less than half the thickness of 100).
Regarding claim 18, Auten further discloses wherein the one or more recesses are optical zone recesses (200 is in an optical zone).
Regarding claim 19, Auten further discloses a method of constructing a contact lens (Figs. 1-4), the method comprising forming a lens assembly comprising a plurality of flexible lens layers (100, 200, 300) including a first layer (300) and a second layer (100); the steps of forming the lens assembly including the steps of: forming a first layer (as shown in Fig. 3), the first layer having a uniform anterior surface (as shown in Fig. 3); and forming a second layer (as shown in Fig. 1), the second layer having a structured concave posterior surface including one or more recesses (as shown in Fig. 1).
Regarding claim 24, Auten further discloses wherein the one or more recesses are optical zone recesses (200 is in an optical zone).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 6, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Auten (US 6,217,171) in view of Aschwanden (US 2018/0129072).
	Regarding claim 3, Auten discloses as is set forth in claim 2 rejection above but does not specifically disclose wherein the optical fluid is selected from the list comprising water, saline solution, silicone oil, mineral oil, glycine, or mixtures thereof.
However Aschwanden, in the same field of endeavor because both teach a contact lens, teaches wherein the optical fluid is selected from the list comprising water, saline solution, silicone oil, mineral oil, glycine, or mixtures thereof ([0255], “For this, a pre-defined amount of water soluble salt 222 is arranged on the base element 10 before bonding”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Auten with the wherein the optical fluid is selected from the list comprising water, saline solution, silicone oil, mineral oil, glycine, or mixtures thereof as taught by Aschwanden, for the purpose of improving optical performance.  
Regarding claim 4, Auten discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein an optical zone cavity is formed between the first and second layer, and wherein the optical zone cavity is in fluid communication with the first cavity.
However Aschwanden, in the same field of endeavor because both teach a contact lens, teaches wherein an optical zone cavity (41) is formed between the first and second layer (as shown in Fig. 14d), and wherein the optical zone cavity is in fluid communication with the first cavity ([0255], “transparent liquid 50 which enters the lens volume 41 and reservoir volume 42 by way of diffusion”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Auten with the wherein an optical zone cavity is formed between the first and second layer, and wherein the optical zone cavity is in fluid communication with the first cavity as taught by Aschwanden, for the purpose of improving optical performance.  
Regarding claim 6, modified Auten teaches as is set forth in claim 4 rejection above but does not specifically disclose wherein the optical zone cavity comprises a deflected zone, and the one or more components is an optical fluid, and wherein the deflected zone results from deformation of the second layer by fluid pressure within the first cavity.
However Aschwanden, in the same field of endeavor because both teach a contact lens, teaches wherein the optical zone cavity comprises a deflected zone (23), and the one or more components is an optical fluid (50), and wherein the deflected zone results from deformation of the second layer by fluid pressure within the first cavity ([0257], “so as to pump liquid 50 from the reservoir volume 42 into the lens volume 41 for increasing the curvature of the curvature-adjustable area 23 of the membrane 20 which adjusts the focal power of the lens 1”).
Therefore, it would have been obvious to one of ordinary skill in the art before the  effective filing date of the instant invention to have the contact lens of Auten in view of Aschwanden with the wherein the optical zone cavity comprises a deflected zone, and the one or more components is an optical fluid, and wherein the deflected zone results from deformation of the second layer by fluid pressure within the first cavity as taught by Aschwanden, for the purpose of improving optical performance.  
Regarding claim 14, Auten discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the flexible lens layers are made from an elastomer, a silicone elastomer, a hydrogel, a silicone hydrogel, or combinations thereof.
However Aschwanden, in the same field of endeavor because both teach a contact lens, teaches wherein the flexible lens layers are made from an elastomer, a silicone elastomer, a hydrogel, a silicone hydrogel, or combinations thereof ([0118-0119], “providing a base element (e.g. by way of molding, e.g. out of a silicone hydrogel, or a silicone coated with silicone hydrogel), providing an elastically deformable membrane (e.g. by way of molding, e.g. out of a silicone hydrogel or a silicone coated with silicone hydrogel) comprising a ring member connected to a back side of the membrane”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Auten with the wherein the flexible lens layers are made from an elastomer, a silicone elastomer, a hydrogel, a silicone hydrogel, or combinations thereof as taught by Aschwanden, for the purpose of improving optical performance.  
Regarding claim 16, Auten discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the contact lens includes one or more pumps, wherein the one or more pumps control the volume of a fluid within the first and/or second cavity.
However Aschwanden, in the same field of endeavor because both teach a contact lens, teaches wherein the contact lens includes one or more pumps, wherein the one or more pumps control the volume of a fluid within the first and/or second cavity ([0179], “the contact lens 1 may comprises at least one actuator 70 that is configured to compress the reservoir volume 42 so as to press liquid 50 from the reservoir volume 42 into the lens volume 41”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Auten with the wherein the contact lens includes one or more pumps, wherein the one or more pumps control the volume of a fluid within the first and/or second cavity as taught by Aschwanden, for the purpose of improving optical performance.  
Regarding claim 17, modified Auten teaches as is set forth in claim 16 rejection above but does not specifically disclose wherein the contact lens is a tuneable contact lens such that the focal length of the lens is changeable by varying the amount of fluid in the first and/or second cavity.
However Aschwanden, in the same field of endeavor because both teach a contact lens, teaches wherein the contact lens is a tuneable contact lens such that the focal length of the lens is changeable by varying the amount of fluid in the first and/or second cavity ([0159], “an actuator 70 according to the invention will be particularly used in order to adjust the focal length of such an intraocular lens”).
Therefore, it would have been obvious to one of ordinary skill in the art before the  effective filing date of the instant invention to have the contact lens of Auten in view of Aschwanden with the wherein the contact lens is a tuneable contact lens such that the focal length of the lens is changeable by varying the amount of fluid in the first and/or second cavity as taught by Aschwanden, for the purpose of improving optical performance.  

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Auten (US 6,217,171) in view of Aschwanden (US 2018/0129072), further in view of Egan (US 2012/0268712).
Regarding claim 5, modified Auten teaches as is set forth in claim 4 rejection above but does not specifically disclose wherein the optical zone cavity comprises a deflected zone pre- formed in the second layer by plastically deforming the second layer before the lens assembly is assembled.
However Egan, in the same field of endeavor because both teach a contact lens, teaches wherein the optical zone cavity (Figs. 1-2, 18) comprises a deflected zone pre-formed in the second layer (22) by plastically deforming the second layer before the lens assembly is assembled ([0028], “Membranes 22 and 24 can be substantially flat when sealed but can be thermoformed to a specific curvature or spherical geometry”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Auten in view of Aschwanden with the wherein the optical zone cavity comprises a deflected zone pre- formed in the second layer by plastically deforming the second layer before the lens assembly is assembled as taught by Egan, for the purpose of improving the optical performance of the contact lens. 
Regarding claim 15, modified Auten teaches as is set forth in claim 3 rejection above but does not specifically disclose wherein the optical fluid comprises one or more pharmaceutical compositions, one or more vitamins, or includes one or more pigments, or a combination thereof.
However Egan, in the same field of endeavor because both teach a contact lens, teaches wherein the optical fluid comprises one or more pharmaceutical compositions, one or more vitamins, or includes one or more pigments, or a combination thereof ([0035], “other embodiments include fluid that is tinted, depending on the application”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Auten in view of Aschwanden with the wherein the optical fluid comprises one or more pharmaceutical compositions, one or more vitamins, or includes one or more pigments, or a combination thereof as taught by Egan, for the purpose of improving the optical performance of the contact lens. 

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Auten (US 6,217,171) in view of Berge (WO 2007107589, as evidenced by the machine translation). 
Regarding claim 7, Auten further discloses wherein the second layer has a structured convex anterior surface (as shown in Fig. 1, surface 120 has a convex structure). 
Auten does not specifically disclose wherein the plurality of flexible lens layers further includes a third layer, wherein the third layer has a posterior surface, and wherein the second layer has a structured anterior surface, and wherein the posterior surface of the third layer and the structured anterior surface of the second layer together define a second cavity for containing one or more components.
However Berge, in the same field of endeavor because both teach a contact lens, teaches wherein the plurality of flexible lens layers further includes a third layer (Fig. 4, 1), wherein the third layer has a posterior surface (as shown in Fig. 4), and wherein the second layer (examiner interprets layers 2 and 3 to be the second layer) has a structured anterior surface (as shown in Fig. 4, the anterior surface of the second layer 2 is structured), and wherein the posterior surface of the third layer and the structured anterior surface of the second layer together define a second cavity for containing one or more components (5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Auten with the wherein the plurality of flexible lens layers further includes a third layer, wherein the third layer has a posterior surface, and wherein the second layer has a structured anterior surface, and wherein the posterior surface of the third layer and the structured anterior surface of the second layer together define a second cavity for containing one or more components as taught by Berge, for the purpose of providing a variable focus lens.
Regarding claim 9, modified Auten teaches as is set forth in claim 7 rejection above but does not specifically disclose wherein an optical zone cavity is formed between the second and third layer, and wherein the optical zone cavity is in fluid communication with the second cavity.
However Berge, in the same field of endeavor because both teach a contact lens, teaches wherein an optical zone cavity is formed between the second and third layer (as shown in Fig. 4, an optical zone cavity is formed by 1, 2, and 3), and wherein the optical zone cavity is in fluid communication with the second cavity (Pg. 3, Lines 41-42, “These films 1, 2 and 3 serve as a container for two liquids, a non polar insulating liquid 4 forming a drop, which in this example comprises oil, and a conducting polar liquid 5”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Auten further in view of Berge with the wherein an optical zone cavity is formed between the second and third layer, and wherein the optical zone cavity is in fluid communication with the second cavity as taught by Berge, for the purpose of providing a variable focus lens.
Regarding claim 10, modified Auten teaches as is set forth in claim 9 rejection above but does not specifically disclose wherein the optical zone cavity comprises a deflected zone pre- formed in the third layer by plastically deforming the third layer before the lens assembly is assembled.
However Berge, in the same field of endeavor because both teach a contact lens, teaches wherein the optical zone cavity (as shown in Fig. 4, an optical zone cavity is formed by 1, 2, and 3) comprises a deflected zone pre-formed in the third layer by plastically deforming the third layer before the lens assembly is assembled (examiner interprets the curvature of film 1 to be formed prior to the assembly of the lens).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Auten further in view of Berge with the wherein the optical zone cavity comprises a deflected zone pre- formed in the third layer by plastically deforming the third layer before the lens assembly is assembled as taught by Berge, for the purpose of providing a variable focus lens (Pg. 6, lines 36- 38).
Regarding claim 11, modified Auten teaches as is set forth in claim 10 rejection above but does not specifically disclose wherein the optical zone cavity comprises a deflected zone, wherein the one or more components is an optical fluid, and the deflected zone results from deformation of the third layer by fluid pressure within the second cavity.
However Berge, in the same field of endeavor because both teach a contact lens, teaches wherein the optical zone cavity comprises a deflected zone (Fig. 4, examiner interprets the curvature of film 1), wherein the one or more components is an optical fluid (5), and the deflected zone results from deformation of the third layer by fluid pressure within the second cavity (Pg. 6, line 37, “Furthermore, the external shape of the implant and radii of curvature can be controlled” examiner interprets this to mean that the third layer deflects due to pressure of the fluid).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Auten further in view of Berge with the wherein the optical zone cavity comprises a deflected zone, wherein the one or more components is an optical fluid, and the deflected zone results from deformation of the third layer by fluid pressure within the second cavity as taught by Berge, for the purpose of providing a variable focus lens (Pg. 6, lines 36- 38).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Auten (US 6,217,171) in view of Berge (WO 2007107589, as evidenced by the machine translation), further in view of Kim (US 2018/0263900).
Regarding claim 8, modified Auten teaches as is set forth in claim 7 rejection above but does not specifically disclose wherein the structured convex anterior surface of the second layer includes one or more recesses, and the first cavity and the second cavity are disposed at an optical zone of the contact lens.
However Kim, in the same field of endeavor because both teach a contact lens, teaches wherein the structured convex anterior surface (Fig. 4, the convex anterior surface of 12) of the second layer includes one or more recesses (121), and the first cavity and the second cavity (examiner interprets 121 to be a combined first and second cavity) are disposed at an optical zone of the contact lens (as shown in Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Auten in view of Berger with the wherein the structured convex anterior surface of the second layer includes one or more recesses, and the first cavity and the second cavity are disposed at an optical zone of the contact lens as taught by Kim, for the purpose of increasing the size of the cavity for improved performance. 

Claims 20, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Auten (US 6,217,171) in view of Pugh (US 2018/0004012).
Regarding claim 20, Auten further discloses placing one or more components (200) in the one or more recesses of the structured posterior surface of the second layer (as shown in Fig. 4, 200 is placed in the posterior surface of the second layer); and coupling the first layer and the second layer together (as shown in Fig. 4) to form the contact lens assembly (as shown in Fig. 4), wherein the first layer and the second layer are arranged so that the uniform anterior surface of the first layer and the structured posterior surface of the second layer together define a first cavity (as shown in Fig. 4, cavity comprising 200 is formed by the two layers).
Auten does not specifically disclose further comprising transferring the first layer to a compliant stage; while the first layer is located on the compliant stage, bringing the first layer and the second layer into contact so that the compliant stage provides compression to the first layer and the second layer.
However Pugh, in the same field of endeavor because both teach a contact lens, teaches further comprising transferring the first layer to a compliant stage (as shown in Fig. 1, examiner considers 103 as the first layer); while the first layer is located on the compliant stage bringing the first layer and a second layer (as shown in Fig. 1, examiner considers 110 as the second layer) into contact so that the compliant stage provides compression to the first layer and the second layer (as shown in Fig. 1, the two molds compress the layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Auten with the further comprising transferring the first layer to a compliant stage; while the first layer is located on the compliant stage,; bringing the first layer and the second layer into contact so that the compliant stage provides compression to the first layer and the second layer as taught by Pugh, for the purpose of securely forming a contact lens ([0003]).
Regarding claim 22, modified Auten teaches as is set forth in claim 20 rejection above but does not specifically disclose wherein the lens assembly comprises a first layer, a second layer and a third layer, and the steps of forming the lens assembly further comprises forming a third layer.
However Pugh, in the same field of endeavor because both teach a contact lens, teaches wherein the lens assembly comprises a first layer (Fig. 1, 103), a second layer (110) and a third layer (109), and the steps of forming the lens assembly further comprises forming a third layer (as shown in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Auten in view of Pugh with the wherein the lens assembly comprises a first layer, a second layer and a third layer, and the steps of forming the lens assembly further comprises forming a third layer as taught by Pugh, for the purpose of securely forming a contact lens ([0003]).
Regarding claim 25, Auten discloses as is set forth in claim 19 rejection above but does not specifically disclose wherein the method further comprises the steps of: forming a female mold member with a concave lens member forming surface and a male mold member with a convex lens member forming surface; filling a gap between the female and male mold members with bulk lens material; and curing the bulk lens material to form the first layer, second layer and/or a third layer of the lens assembly.
However Pugh, in the same field of endeavor because both teach a contact lens, teaches wherein the method further comprises the steps of: forming a female mold member (Fig. 1, 102) with a concave lens member forming surface (as shown in Fig. 1) and a male mold member (101) with a convex lens member forming surface (as shown in Fig. 1); filling a gap between the female and male mold members with bulk lens material (as shown in Fig. 1); and curing the bulk lens material to form the first layer, second layer and/or a third layer of the lens assembly (as shown in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Auten with the wherein the method further comprises the steps of: forming a female mold member with a concave lens member forming surface and a male mold member with a convex lens member forming surface; filling a gap between the female and male mold members with bulk lens material; and curing the bulk lens material to form the first layer, second layer and/or a third layer of the lens assembly as taught by Pugh, for the purpose of securely forming a contact lens ([0003]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Auten (US 6,217,171) in view of Pugh (US 2018/0004012), further in view of Aschwanden (US 2018/0129072).
Regarding claim 21, modified Auten teaches as is set forth in claim 20 rejection above but does not specifically disclose wherein the one or more components are selected from the list of an optical fluid, an electronic device, a pump, or a structural support, or any combination thereof.
However Aschwanden, in the same field of endeavor because both teach a contact lens, teaches wherein the one or more components are selected from the list of an optical fluid, an electronic device, a pump, or a structural support, or any combination thereof (50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Auten in view of Pugh with the wherein the one or more components are selected from the list of an optical fluid, an electronic device, a pump, or a structural support, or any combination thereof as taught by Aschwanden for the purpose of improving the optical performance.

Allowable Subject Matter
Claims 13 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. 
Specifically, with respect to claim 13, none of the prior art either alone or in combination disclose or suggest wherein the second layer having the structured convex anterior surface including one or more recesses, has at least one recess of a depth of between 5% and 50% of the thickness of the lens layer in which the recess is formed.
Specifically, with respect to claim 23, none of the prior art either alone or in combination disclose or suggest wherein the lens assembly comprises a first layer, a second layer and a third layer, and the steps of forming the lens assembly further comprises forming a third layer, and wherein the method further includes the steps of transferring the third layer to a compliant stage, while the third layer is located on the compliant stage, placing one or more components in one or more recesses of a structured convex anterior surface of the second layer; bringing the second layer and the third layer into contact so that the compliant stage provides compression to the second layer and the third layer; and coupling the second layer and the third layer together to form the contact lens assembly, wherein the second layer and third layer are arranged so that the uniform anterior surface of the first layer and the structured concave posterior surface of the second layer together define a first cavity; the second layer of the previously formed lens assembly and the third layer are coupled to form a three-layer lens assembly, wherein the second layer and the third layer are arranged so that the structured convex anterior surface of the second layer and a posterior surface of the third layer together define a second cavity. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        3 November 2022
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872